Exhibit 10.5

FOURTH AMENDMENT OF

PURCHASE AND SALE AGREEMENT AND ESCROW INSTRUCTIONS

THIS Fourth Amendment of Purchase and Sale Agreement and Escrow Instructions
(the “Fourth Amendment”) is made as of this 30th day of September, 2011, by and
between YORK ASSOCIATES LIMITED PARTNERSHIP, a Virginia limited partnership
(“Seller”) and FP-1, LLC, a Virginia limited liability company, or its permitted
assigns (“Buyer”).

RECITALS

 

  A. Seller and Buyer entered into that certain Purchase and Sale Agreement and
Escrow Instructions dated as of July 15, 2011, as amended by (i) that certain
First Amendment to Purchase and Sale Agreement and Escrow Instructions between
Buyer and Seller dated July 29, 2011, (ii) that certain Reinstatement and Second
Amendment to Purchase and Sale Agreement and Escrow Instructions between Buyer
and Seller dated August 16, 2011, and (iii) that certain Third Amendment to
Purchase and Sale Agreement and Escrow Instructions between Buyer and Seller
dated September 12, 2011 (as amended, the “Agreement”).

 

  B. Article 3 of the Agreement provides that Buyer had a period from and after
the date of the Agreement through and including 5 p.m. eastern time on
September 30, 2011 (the “Due Diligence Period”) to examine, inspect and
investigate the Property and other matters associated therewith and further
provided that in the event Buyer did not provide written notice to Seller prior
to expiration of the Due Diligence Period of Buyer’s election to proceed, then
Buyer would be deemed to have elected to terminate the Agreement.

 

  C. Seller and Buyer wish to extend the Due Diligence Period and amend certain
other terms of the Agreement as hereafter set forth.

NOW, THEREFORE, WITNESSETH: In consideration of Ten Dollars ($10) cash in hand,
paid by Buyer to Seller, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged by Seller and Buyer, Seller and
Buyer agree as follows:

 

  1. Capitalized Terms. Unless otherwise specified in this Fourth Amendment,
words and phrases that are capitalized in this Fourth Amendment have the
meanings given to them in the Agreement.

 

  2. Amended Provisions. The Agreement is hereby amended as follows:

 

  2.1 Section 3.1 of the Agreement is hereby amended by extending the Due
Diligence Period to 5 p.m. eastern time on October 21, 2011.

 

1



--------------------------------------------------------------------------------

  2.2 Anything contained in the Agreement to the contrary notwithstanding, in
the event this Agreement is terminated by Buyer during the Due Diligence Period
pursuant to Section 3.2 of the Agreement, upon any such termination Seventy-Five
Thousand Dollars ($75,000.00) of the Initial Deposit (the “Non-refundable
Deposit”) shall be delivered to Seller as liquidated damages and the balance of
the Initial Deposit shall be returned to Buyer.

 

  3. Ratification of Agreement. Except as specifically amended hereby, the terms
and provisions of the Agreement are ratified and confirmed by Seller and Buyer.
Hereafter, all references in the Agreement or any documents referred to in the
Agreement shall mean the Agreement as amended by this Fourth Amendment.

 

  4. Execution. This Fourth Amendment may be executed by handwritten signing or
by electronically transmitted facsimile of such signing, either of which shall
create a validly executed document, in any number of counterparts, each of which
shall be deemed an original and such counterparts together shall be deemed and
constitute one and the same Fourth Amendment.

 

2



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Buyer and Seller have executed this Fourth Amendment as of
the date first above written.

 

SELLER: YORK ASSOCIATES LIMITED PARTNERSHIP By:   /s/ Stanley R. Zupnik  
Stanley R. Zupnik, General Partner BUYER: FP-1, LLC By:   DF FP-1 Manager Co.,
Inc., its Manager   By:   /s/ Wendy C. Drucker     Wendy C. Drucker, President

JOINDER OF ESCROW HOLDER:

The undersigned is executing this Fourth Amendment for the sole purpose of
evidencing its agreement to continue to hold and disburse the Deposit in
accordance with the terms of the Agreement, as amended hereby.

 

ESCROW HOLDER: DAVID, KAMP & FRANK, L.L.C. By:   /s/ Arthur J. Kamp Name:  
Arthur J. Kamp Title:   Member

 

3